Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 6: “an entire circumference” should read “the entire circumference”  
Line 7: “a same number as a number” should read “a same number as the number”
Line 9: “wherein the two adjacent” should read “wherein each two adjacent”
Line 10: “in an inner circumferential surface” should read “on an inner circumferential surface”
Line 14: “between two adjacent” should read “between each two adjacent”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 defines the drive magnet as “an annular drive magnet”. The limitation of claim 2 claims “an outer circumferential surface of the drive magnet has a circular shape”. An outer surface having a circular shape is inherent to an object that is annular, therefore claim 2 fails to further limit the shape of the drive magnet.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Natsumi et al. (JP 2015177637 A, hereinafter referred to as Natsumi. All citations made in reference to attached machine translation.) in view of Ishiguro et al. (JP 2008312284 A, hereinafter referred to as Ishiguro. All citations made in reference to attached machine translation.).
	Regarding Claim 1, Natsumi teaches a motor (2) comprising:
2) (Line 176 teaches “the rotary shaft 3 of the electric motor 2”); and

    PNG
    media_image1.png
    83
    803
    media_image1.png
    Greyscale

	an annular drive magnet (7) surrounding the rotor (3) (Line 183 teaches “motor magnet 7 is provided on the inner peripheral surface of the tubular portion 53”; Fig. 2 exhibits motor 2 and magnet 7 positioned around rotor 3).

    PNG
    media_image2.png
    112
    793
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    422
    629
    media_image3.png
    Greyscale

	Natsumi fails to teach  5wherein the drive magnet comprise a plurality of magnetized areas having an entire circumference divided into a multiple of 2 at an 
	However, Ishiguro teaches wherein the drive magnet (9) comprise a plurality of magnetized areas (11) having an entire circumference divided into a multiple of 2 at an equiangular interval (Line 271-272 teaches “four magnetic concentration portions 11 exist in the circumferential direction”; Fig. 3 exhibits equiangular concentration portions 11)

    PNG
    media_image4.png
    52
    766
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    520
    467
    media_image5.png
    Greyscale

and comprises a plurality of divided areas having an entire circumference divided into a same number as a number of magnetized areas at an equiangular interval (Annotated Fig. 3 exhibits divided areas using corner portion 12 as a boundary),

    PNG
    media_image6.png
    544
    483
    media_image6.png
    Greyscale

11) have different polarities (Lines 264-265 teach “N poles and S poles appear alternately in the circumferential direction”; Fig.3 exhibits alternating polarities of magnetic concentration portions 11),

    PNG
    media_image7.png
    75
    749
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    520
    471
    media_image8.png
    Greyscale

wherein, in an inner circumferential surface of each divided area in the drive magnet (9), a distance from a rotation center line of the rotor becomes longer from a center in a circumferential direction toward both ends (12) of the divided area (Annotated Fig. 3 exhibits distance b from a center of divided area and distance a at a circumferential end of divided area; Due to the geometry of the quadrangle bounded by corner portions 12, a>b.), and

    PNG
    media_image9.png
    526
    483
    media_image9.png
    Greyscale

	wherein a magnetization polarization line of two adjacent magnetized areas (11) deviates from a boundary between two adjacent divided areas in the circumferential direction (Annotated Fig.3 exhibits pole boundaries deviating from divided area boundaries).

    PNG
    media_image10.png
    544
    563
    media_image10.png
    Greyscale


	Doing so would result in weight reduction of the magnet while suppressing the decrease in magnetic flux (Ishiguro lines 290-291). Weight reduction is a well-known technique to improve efficiency.

    PNG
    media_image11.png
    76
    1002
    media_image11.png
    Greyscale


	Regarding Claim 2, Natsumi in view of Ishiguro teaches the motor according to claim 1 (see claim 1 above), wherein an outer circumferential surface of the drive magnet (9) has a circular shape (Ishiguro line 267 teaches “The outer peripheral portion of the magnet portion 9 is formed in a circular shape.”; Fig. 3 exhibits circular shape of magnet portion 9).

    PNG
    media_image12.png
    37
    892
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    520
    467
    media_image13.png
    Greyscale


	Regarding Claim 3, Natsumi in view of Ishiguro teaches the motor according to claim 1 (see claim 1 above), wherein a thickness of each of the divided areas in a 20radial direction becomes thinner from a center portion in the circumferential direction toward both ends (12) of the divided area in the circumferential direction (Ishiguro lines 307-308 teach “the distance from the outer periphery of the magnet portion 9 is short near the corner portion 12”; Annotated Fig. 3 exhibits radially thin magnet portions near corner portion 12, and radially thicker portions towards center of divided area).

    PNG
    media_image14.png
    524
    472
    media_image14.png
    Greyscale


	Regarding Claim 4, Natsumi in view of Ishiguro teaches the motor according to claim 2 (see claim 2 above), wherein a thickness of each of the divided areas in a 20radial direction becomes thinner from a center portion in the circumferential direction toward both ends (12) of the divided area in the circumferential direction (Ishiguro lines 307-308 teach “the distance from the outer periphery of the magnet portion 9 is short near the corner portion 12”; Annotated Fig. 3 exhibits radially thin magnet portions near corner portion 12, and radially thicker portions towards center of divided area).

    PNG
    media_image14.png
    524
    472
    media_image14.png
    Greyscale


	Regarding Claim 5, Natsumi in view of Ishiguro teaches the motor according to claim 1 (see claim 1 above), wherein the rotor (2) comprises a core (11) having a multiple of 3 salient poles (12) extending in the radial direction at an equiangular interval and drive coils (12a) wound around each of the salient poles (Natsumi lines 221-224 teach “six teeth 12 are radially provided on the outer peripheral portion of the core main body 11 at equal intervals in the circumferential direction.” and “tooth 12 is formed in a substantially T-shape in an axial plan view, and has a winding body portion 12a”; Fig. 5 exhibits 6 teeth 12 and winding body 12a on each tooth).

    PNG
    media_image15.png
    184
    766
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    693
    610
    media_image16.png
    Greyscale


	Regarding Claim 6, Natsumi in view of Ishiguro teaches the motor according to claim 2 (see claim 2 above), wherein the rotor (2) comprises a core (11) having a multiple of 3 salient poles (12) extending in the radial direction at an equiangular interval and drive coils (12a) wound around each of the salient poles (Natsumi lines 221-224 teach “six teeth 12 are radially provided on the outer peripheral portion of the core main body 11 at equal intervals in the circumferential direction.” and “tooth 12 is formed in a substantially T-shape in an axial plan view, and has a winding body portion 12a”; Fig. 5 exhibits 6 teeth 12 and winding body 12a on each tooth).

    PNG
    media_image15.png
    184
    766
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    693
    610
    media_image16.png
    Greyscale


	Regarding Claim 7, Natsumi in view of Ishiguro teaches the motor according to claim 3 (see claim 3 above), wherein the rotor (2) comprises a core (11) having a multiple of 3 salient poles (12) extending in the radial direction at an equiangular interval and drive coils (12a) wound around each of the salient poles (Natsumi lines 221-224 teach “six teeth 12 are radially provided on the outer peripheral portion of the core main body 11 at equal intervals in the circumferential direction.” and “tooth 12 is formed in a substantially T-shape in an axial plan view, and has a winding body portion 12a”; Fig. 5 exhibits 6 teeth 12 and winding body 12a on each tooth).

    PNG
    media_image15.png
    184
    766
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    693
    610
    media_image16.png
    Greyscale


	Regarding Claim 8, Natsumi in view of Ishiguro teaches the motor according to claim 4 (see claim 4 above),  wherein the rotor (2) comprises a core (11) having a multiple of 3 salient poles (12) extending in the radial direction at an equiangular interval and drive coils (12a) wound around each of the salient poles (Natsumi lines 221-224 teach “six teeth 12 are radially provided on the outer peripheral portion of the core main body 11 at equal intervals in the circumferential direction.” and “tooth 12 is formed in a substantially T-shape in an axial plan view, and has a winding body portion 12a”; Fig. 5 exhibits 6 teeth 12 and winding body 12a on each tooth).

    PNG
    media_image15.png
    184
    766
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    693
    610
    media_image16.png
    Greyscale


	Regarding Claim 9, Natsumi in view of Ishiguro teaches the motor according to claim 5 (see claim 5 above), 
wherein the core (11, Natsumi) comprises six salient poles (12) (Natsumi line 221 teaches “six teeth 12”; Fig. 5 exhibits six teeth 12), 

    PNG
    media_image17.png
    49
    731
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    693
    610
    media_image18.png
    Greyscale

and 
wherein the drive magnet (9) comprises four magnetized areas (11, Ishiguro) (Ishiguro lines 271-272 teach “four magnetic concentration portions 11 exist”; Fig. 3 exhibits four magnetic concentration portions 11).

    PNG
    media_image19.png
    58
    804
    media_image19.png
    Greyscale


    PNG
    media_image8.png
    520
    471
    media_image8.png
    Greyscale


	Regarding Claim 10, Natsumi in view of Ishiguro teaches the motor according to claim 6 (see claim 6 above), 
wherein the core (11, Natsumi) comprises six salient poles (12) (Natsumi line 221 teaches “six teeth 12”; Fig. 5 exhibits six teeth 12), 

    PNG
    media_image17.png
    49
    731
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    693
    610
    media_image18.png
    Greyscale

and 
wherein the drive magnet (9) comprises four magnetized areas (11, Ishiguro) (Ishiguro lines 271-272 teach “four magnetic concentration portions 11 exist”; Fig. 3 exhibits four magnetic concentration portions 11).

    PNG
    media_image19.png
    58
    804
    media_image19.png
    Greyscale


    PNG
    media_image8.png
    520
    471
    media_image8.png
    Greyscale


	Regarding Claim 11, Natsumi in view of Ishiguro teaches the motor according to claim 7 (see claim 7 above), 
wherein the core (11, Natsumi) comprises six salient poles (12) (Natsumi line 221 teaches “six teeth 12”; Fig. 5 exhibits six teeth 12), 

    PNG
    media_image17.png
    49
    731
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    693
    610
    media_image18.png
    Greyscale

and 
wherein the drive magnet (9) comprises four magnetized areas (11, Ishiguro) (Ishiguro lines 271-272 teach “four magnetic concentration portions 11 exist”; Fig. 3 exhibits four magnetic concentration portions 11).

    PNG
    media_image19.png
    58
    804
    media_image19.png
    Greyscale


    PNG
    media_image8.png
    520
    471
    media_image8.png
    Greyscale


	Regarding Claim 12, Natsumi in view of Ishiguro teaches the motor according to claim 8 (see claim 8 above), 
wherein the core (11, Natsumi) comprises six salient poles (12) (Natsumi line 221 teaches “six teeth 12”; Fig. 5 exhibits six teeth 12), 

    PNG
    media_image17.png
    49
    731
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    693
    610
    media_image18.png
    Greyscale

and 
wherein the drive magnet (9) comprises four magnetized areas (11, Ishiguro) (Ishiguro lines 271-272 teach “four magnetic concentration portions 11 exist”; Fig. 3 exhibits four magnetic concentration portions 11).

    PNG
    media_image19.png
    58
    804
    media_image19.png
    Greyscale


    PNG
    media_image8.png
    520
    471
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015129549 A1 teaches an annular drive magnet with alternating poles, an inner peripheral surface distance from a center line that varies along a circumferential direction, and radially thin portions at locations deviating from a magnetic polarization line.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RU 2334342 C2 teaches an annular drive magnet with alternating poles, an inner peripheral surface distance from a center line that varies along a circumferential direction, and radially thin portions at locations deviating from a magnetic polarization line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834